Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-2, 4-11, and 13-20 is indicated because the prior art of record does not show or suggest a system controller configured to execute instructions for a configuration of the variable impedance match network at the change point time, determining an estimated load mass based on the changed point state by executing a database look-up operation to identify a load mass value associated with the configuration of the variable impedance matching network; automatically identifying completion of the heating operation based on the estimated load mass as recited in claims 1-2, 4-9; the steps of automatically determining, by the controller based on the monitored impedance state, that a change point has occurred at a change point time and corresponding to a change point state during a heating operation, the change point state corresponding to a first impedance state value of the variable impedance matching network at the change point time; determining, by the controller, an estimated load mass based on the change point state; automatically identifying, by the controller, completion of the heating operation based on the estimated load mass as recited in claims 10-11, 13-17; and a controller configured to execute instructions for identifying that a change point has occurred at a change time and a change point state during a heating operation based on an observed increase between two consecutive impedance state values, wherein the change time corresponds to a first timestamp corresponding to a first impedance state value of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 10, 2022